 

Case 2:19-mj-00098-I\/|AT Document 1 Filed 03/08/19 Page 1 of 16
AO |O() (Rcv. 04/|0] Application for a Scarch Warrant (Modified: WAWD 10-26-|8)

E§TEREU
____- FL‘;§%ED'”"" ___...RECEWEUNITED STATES DtsTRICT CoURT
______

MAR 0 8 ,lmg for the

Western District of Washington
TT`CET COURT
cLEaKD H§§:Sggatve&\ ver%i“@§§earch of

rim-93 111/ir

B\, (Briejiy describe the pr opm ry to be searched
APPLICATION FOR A SEARCH WARRANT

 

or identiij the person by name and addi 'ess)

The premises located at 726 Avenue B, Apartment
201, Snohomish WA 98290, as further described in
Attachrnent A

\_J\_/\_/\_/\J\_/

I,_a federal law enforcement officer or an attorney for the government, request a Search warrant and state under
penalty of perjury that l have reason to believe that on the following person or property (rdemrjjr the person or describe the
property to be searched and give its location).'

See Attachment A, attached hereto and incorporated herein by reference.

located in the Western DiStl-icr of Washington , there is now concealed (idenn]§) the
person 0)' describe the property 10 be seized):

 

See Attachtnent B, attached hereto and incorporated herein by reference.

The basis for the search under Fed. R. Crim. P. 4 l (c) is (check one or more):
lY{evidence Ofa crim€;
i!(contraband, fruits of crime, or other items illegally possessed;
E{property designed for use, intended for use, or used in committing a crime;

i:l a person to be arrested or a person who is unlawfully restrained

The search is related to a violation of:

Code Secrion Ojj"ense Descrt'ptt`on
21 U.S.C. §§ 84l(a); 952 and Possession of a controlled substance with intent to distribute, distribution of a controlled
963 _ substance, and importation and attempted importation of a controlled substance

The application is based on these facts:

\/ See Aftidavit of SA Shane Hardin, Homeland Security Investigations. Attached hereto and incorporated herein

[:| Delayed notice of days (give exact ending date if more than 30 days: le requested
under 18 U.S.C. § 3103a, the basis of Which is set forth on the attached sheet

 

 

Puisuant to Fed. R.C1i1n.P.4.l, this warrant is presented: |:by reliable electlonic means; or: |:| telephonically recorded

App[r'cczn!’ s signature

Special Agent Shane l-lardin, HSl

P."imea' name and title

 

® The foregoing affidavit was swoin to before me and signed' 111 my presence or

0 The above-named agent provided a swo1 11 statement attesting\ to the t1 LiGirof '1e foregoin affidavit by telephone
Date: 03./08/2019

Jtrdge’ s signature

City and grate; Seattle, Washington Mary Alice Theiler, U.S. Magistrate lodge

Pt'inted name and title

 

 

 

 

USAO# 20 l 9R002 l 7

\OOO`~IO\L.h-bb~)[\))d

NNN[\JNN[\)N[\)>-*)-‘)-l)-l)_~i-\)-¢r-)-\)-¢
OO\]O\Lh-l§b)[\)|-‘O\DO°\]O\M-LL)JN»-‘O

 

 

Case 2:19-mj-00098-I\/|AT Document 1 Filed 03/08/19 Page 2 of 16

AFFIDAVIT

STATE OF WASHINGTON )
ss

V\_/

COUNTY OF KING

' I, SHANE HARDIN, having been duly sworn, state as follows:
INTRODUCTION _

1. I am a Special Agent with Homeland Security Investigations (HSI),
currently assigned to the Border Enforcement Security Task Force (BEST) in Seattle,
Washington. I have been employed by HSI, formerly known as Immigration and
Customs Enforcement and U.S. Customs since December 2001. Prior to my employment
with HSI, I Was a U.S. Border Patrol Agent for approximately four and a half years. I am
an investigative or law enforcement officer of the United States within the meaning of
Section 210 of Title 18, United States Code, that is an officer of the United States Who is
empowered by law to conduct investigation of or to make arrest for, offenses enumerated
in Title 18, United States Code, Section 2516.

2. I have completed the Criminal Investigators Training Program and the
Immigration and Customs Enforcement Special Agent Training at the Federal Law
Enforcement Training Center. I have completed the Drug Enforcement Administration
Basic Drug Enforcement Training. I have also successfully graduated from the United
States Border Patrol Academy, the U.S. Border Patrol Joumeyman course, and a law
enforcement ami-smuggling course. During my time as a Border Patrol Agent, l was also
cross designated with`Title 21 authority I have also received specialized training in
narcotics interdiction and trafficking investigations l am familiar With investigations of
drug trafficking organizations, methods of importation and exportation, distribution and
smuggling of controlled substances, and financial and money laundering investigations I
have participated in numerous investigations involving organizations trafficking in
controlled substance, including, ecstasy, marijuana, heroin, cocaine and fentanyl which
have resulted in the arrest of drug traffickers and seizures of controlled substances and

AFFIDAVIT OF SA HARDIN - l UNlTED STATES A'rroRNEY

USAO# 2019R00217 700 STEWART STlu=_Er, SurrE 5220
SEATTLE, WAsHiNoToN 98101

(206) 553-7970

\DGO-JO\U\-l>b)l\)\-‘

MNNNNNN[\)N»-‘»-*\-*»-\»-*)-‘i-)-‘»-¢»-¢
OO\`|O\Ul-bb-)l\)*-‘C\OO¢'-`|O\U\-bbdl\)\-‘O

 

 

Case 2:19-mj-00098-I\/|AT Document 1 Filed 03/08/19 Page 3 of 16

currency. I have participated in the execution of search Warrants for controlled
substances; and have personally been involved in the seizure of controlled substances

3. The information in this Affidavit is based upon the investigation that I have
conducted in this case, my conversations with other law enforcement officers who have
engaged in various aspects of this investigation, and my review of the reports Written by
other law enforcement officers involved in this investigation

PURPOSE OF AFFDAVIT

4. I make this affidavit in support of an application under Rule 41 of the
Federal Rules of Criminal Procedure for a search warrant to search the premises located
at 726 Avenue B, Apartment 201, Snohomish, WA 98290, hereinafter “SUBJECT
PREMISES,” as more fully described in Attachment A to this Affidavit, for the property
and items described in Attachment B to this Aftidavit.

5. As set forth below, there is probable cause to believe that a search of
SUBJECT PREMISES will reveal evidence of violations of Title 21, United States
Code, Section 841(a)(1), possession of a controlled substance with intent to distribute,
and distribution of a controlled substance; and Title 21, United States Code, Sections
952 and 963, importation and attempted importation of a controlled substance.

6. Because this Affidavit is being submitted for the limited purposed of
securing a search warrant, I have not included each and every fact known to me
concerning this investigation I have set forth only the facts that I believe are necessary
to establish probable cause to believe that evidence, fruits and instrumentalities of
violations of Title 21, United States Code, Sections 841(a)(1), 952 and 963 will be found
at the SUBJECT PREl\/HSES.

THE INVESTIGATION

A. Interdiction of International Mail Parcels Containing MDMA by U.S.
Customs & Border Protection

7. On August 29, 2018, a United States Postal Service mail envelope

originating from the Netherlands arrived at the Chicago International Mail Branch. The

AFFIDAVIT OF SA HARDIN - 2 UNITED STATES ATTORNEY

700 STEWART STm-:ET, SUITE 5220
USAO# 2019R00217 SEATrLE, WASHINGTON 98101

(206) 553-7970

\OOQ\]O\§II-I>L)Jl\)i_¢

NNNNNNNNNF-*v-‘r-l»-‘»-¢»_¢i-»-)-i-\
CQ\lO\U\-§UJNHO\CCQ\]O\LJ\-I>UJNHO

 

 

Case 2:19-mj-00098-I\/|AT Document 1 Filed 03/08/19 Page 4 of 16

envelope Was addressed to “Francisco Sandoval Qico, 726 Avenue B, Apt 201,
Snohomish, WA 98290, United States of America.” A CBP canine alerted to the padded
envelope. When the package Was searched pursuant to border search authority, it Was
determined that the packaged contained a brownish crystalline powder. The substance in
the package Was tested using a Thermo Scientific Gemini. The substance tested positive
for the properties of 3,4-methylenedioxymethamphetamine (“MDMA”), also known as
Ecstasy. The MDMA, which totaled 22 grams, was seized and turned over to the
Customs and Border Protection (“CBP”) Seized Property Custodian for destruction in
accordance with port policy.

8. On September 13, 2018, a United States Postal Service mail envelope
originating from the Netherlands arrived at the Chicago Intemational Mail Branch. The
envelope was addressed to “Francisco Sandoval Qico, 726 Avenue B, Apt 201,
Snohomish, WA 98290, United States of America.” A CBP canine alerted to the
envelope. When the substance in the package Was tested using a Narco Pouch #923, the
substance tested positive for the properties of MDMA. The MDMA, which totaled 26
grams, Was seized and turned over to the CBP Seized Property Custodian for destruction
in accordance With port policy.

9. On September 15, 2018, a United States Postal Service mail parcel
originating from the Netherlands arrived at the Chicago International Mail Branch. The
envelope was addressed to “Francisco Sandoval Qico, 726 Avenue B, Apt 201,
Snohomish, WA 98290, United States of America.” A CBP canine alerted to the
envelope When the substance in the package Was tested using a Narco Pouch #923, the
substance tested positive for the properties of MDMA, The MDMA, Which totaled 3
grams, was seized and turned over to the CBP Seized Property Custodian for destruction
in accordance With port policy.

10. On O.ctober 10, 2018, a United States Postal Service mail parcel originating
from the Netherlands arrived at the San Francisco International Mail Center with tracking
number RN104059653NL. The sender address information listed on the parcel Was Julie

AFFIDAVIT OF SA HARDIN - 3 ‘ UNlTED STATES ATl'ORNEY

700 STEWART STRF.Er, Su1TE 5220
USAO# 2019R00217 SEATrLE, WAsHtNGToN 98101

(206) 553-7970

\OC>Q\]O\Lh-l>~b$[\)»-~

NNN[\)NI\)I\J[\J[\)»-r-*v-l)--i_‘)-t_‘i-‘i-)-‘
OQ\lO\Ll\-PUJ[\J*_‘C\OOQ`.]C\§J`|-Bwl\)t-*O

 

 

Case 2:19-mj-00098-I\/|AT Document 1 Filed 03/08/19 Page 5 of 16

de Groot, Grote Markt 22, De Haag, Netherlands. The parcel was addressed to
“Francisco Sandoval Qico, 726 Avenue B, Apt 201, Snohomish, WA 98290, United
States ofAmerica.” Pursuant to border search authority, CBP Officers searched the
parcel. The parcel contained a paper notebook that was hollowed~out; inside the
notebook there Were two vacuum-sealed plastic bags. One bag contained 59 grams of two
types of unknown tablets; the other bag contained 15 grams of unknown tablets. CBP
agents tested all three types of tablets using a Thermo Scientiflc ISS. Both types of
tablets in the 59-gram bag tested presumptively positive for MDMA. The tablets in the
15~gram bag could not be identified using a Thcrmo Scientific ISS. After being
laboratory tested, these tablets were determined to contain MDMA.

11. On October 16, 2018, HSI SA Hardin and CBP Offlcer Vuu attempted a
knock and talk at SUBJECT PREMISES. After no one answered the door, SA Hardin
left a business card in the door jam, right above the doorknob, identifying himself as an
HSI Special Agent. On the back of the card, SA Hardin Wrote “please call.”, SA Hardin
never received a call regarding the business card he left at SUBJECT PREMISES.

12. On November 6, 2018, a United States Postal Service mail parcel
originating from the Netherlands arrived at the San Francisco International Mail Center
with tracking number RN389510408NL. The sender address information listed on the
parcel was Julie de Groot, Grote Markt 22, De Haag, Netherlands. The envelope Was
addressed to “Francisco Sandoval Qico, 726 Avenue B, Apt 201, Snohomish, WA 98290,
United States of America.” Pursuant to border search authority, CBP Officers searched
the parcel. The parcel contained pills and a crystal rock like substance On November 7,
2018, a CBP chemist tested both substances, with each substance testing positive for
MDMA. The 94 grams of MDMA was turned over to HSI Seattle.

13. On November 9, 2018, HSl SA Tran transferred the 94 grams of MDMA to
the Snohomish County Narcotics Task Force. The Snohomish County Narcotics Task
Force notified SA Tran that, on a date thereafter, they attempted a knock and talk at
SUBJECT PREMISES, but were unsuccessful in contacting anyone at the residence

AFFIDAVIT OF SA HARDIN - 4 UNlTED sTATEs ATTORNEY

700 STEWART STREET, SuiTE 5220
USAO# 2019R002]7 SEATTLE,WASH|NGTON 9810|

(206) 553-7970

\OOG\\O'\UI-I>L)Jl\>>_-

NNNN!\JN[\JNN)-»-‘)-»-‘>-‘»-»-»_-»_-»_-
Oo\!O\Ln.b~wN»-‘O\Ooo\lc\kn.l>wl\.li-O

 

 

Case 2:19-mj-00098-I\/|AT Document 1 Filed 03/08/19 Page 6 of 16

14. On November 11, 2018, A United States Postal Service mail envelope
originating from the Netherlands arrived at the Chicago lnternational Mail Branch. The
envelope was addressed to “Francisco Sandoval Qico, 726 Avenue B, Apt 201,
Snohomish, WA 98290, United States of America.” A CBP canine alerted to the
envelope. When the substance in the package Was tested using a Narco Pouch #923, the
substance tested positive for the properties of MDMA. The MDMA, which totaled 20
grams, was seized and turned over to the CBP Seized Property Custodian for destruction
in accordance with port policy.

15. On January 9, 2019, a United States Postal Service mail parcel originating
from the Netherlands arrived at the San Francisco Intemational Mail Center with tracking
number RN497979306NL. The sender address information listed on the parcel was
Sophie De Jong, Televisiestraat 103, 2525 LV’s ~ Gravenhage, Netherlands. The parcel
was addressed to “Francisco Sandoval Qico, 726 Avenue B, Apt 201, Snohomish, WA
98290, United States of America.” The parcel was x~rayed and examined by CBP
Officers and found to contain a brown powder. The brown powder was sent to a CBP lab
and tested positive for the presence of MDMA. The MDMA, which totaled 28.51
grams, was seized and turned over to the CBP Seized Property Custodian for destruction
in accordance with port policy.

16. On February 4, 2019, a United Statcs Postal Service mail parcel originating
from the Netherlands arrived at the San Francisco Intemational Mail Center with tracking
number RN832581065NL. The parcel was addressed to “Francisco Sandoval Qico, 726
Avenue B, Apt 201, Snohomish, WA 98290, United States of America.” The parcel was
x-rayed and when further examined found to contain an unknown dark powder Weighing
55 grams. The unknown powder Was tested by an onsite chemist using the HazMat ID
Command System and tested presumptively positive for the properties of MDMA. HSI
Seattle was notified of this seizure and accepted custody of the MDMA. On February 13,
2019, the 55 grams of MDMA was transferred to the Snohomish County Narcotics Task

Force.
AFFIDAVIT OF SA HARDIN - 5 UNlTED STATES ATl`ORNEY
USAO# 2019R00217 700 STEWART STREET, Surre 5220

SF.ATTLE, WAsHINGToN 98101
(206) 553-7970

\DOO\]O\U`I-l>l)~)!\)»-

I\JI\)N[\)[\)[\)[\)[\)[\Jr-»-¢>-A»-¢)-\)-\)-)-l)-l)-l
Oo"]c\Ul-PU)[\)>_‘O\DOO\]O\U\-§UJ[\)>-‘C

 

 

Case 2:19-mj-00098-I\/|AT Document 1 Filed 03/08/19 Page 7 of 16

l7. On February ll, 2019, a United States Postal Service mail parcel
originating from the Netherlands arrived at the San Francisco International Mail Center
With tracking number RN219899201NL. The sender address information listed on the
parcel was Julie de Groot, Grote Markt 22, 2511 BG Gravenhage, Netherlands The
parcel was addressed to “Francisco Sandoval Qico, 726 Avenue B, Apt 201, Snohomish,
WA 98290, United States of America.” The parcel was x-rayed and found to contain a
vacuum-sealed bag with tablets of an unknown type. When the tablets in the parcel were
tested using a Marquis Reagent Kit #101, the tablets tested positive for the properties of
MDMA. The MDMA, which totaled 61 grams, was seized and turned over to the CBP
Seized Property Custodian for destruction in accordance with port policy.

18. On February 15, 2019, a United States Postal Service mail parcel
originating from the Netherlands arrived at the San Francisco International Mail Center
with tracking number RNS 8251 1115NL. The sender address information listed on the
parcel was Julie de Groot, Grote Markt 22, 2511 BG Gravenhage, Netherlands. The
parcel was addressed to “Francisco Sandoval Qico, 726 Avenue B, Apt 201, Snohomish,
WA 98290, United States of America.” The parcel was examined and found to contain
an unknown powder. On February 20, 2019, the powder was tested with a presumptively
positive result for the properties of MDMA. The MDMA, which totaled 29.37 grams,
was seized and turned over to HSI Seattle.

419. On February 22, 2019, a United States Postal Service mail parcel
originating from the Netherlands arrived at the San Francisco International Mail Center
With tracking number RN231220656NL. The sender address information listed on the
parcel was Julie de Groot, Grote Markt 22, Gravenhage, Netherlands The parcel was
addressed to “Francisco Sandoval Qico, 726 Avenue B, Apt 201, Snohomish, WA 98290,
United States of America.” The parcel was examined and found to contain two pages cut
from a magazine, a paper towel, a note card With the phrase, “Cheers from Holland! ~
YF,” a small plastic zip lock bag, and a white plastic bag double vacuum-sealed in
plastic. lnside the white plastic bag was another plastic vacuum-sealed bag containing an

AFFIDAVIT OF SA HARDIN - 6 UNlTED STATES ATTORNEY

700 STEWAI_<T STRF.ET, SurrE 5220
USAO# 2019R00217 SEATTLF., WAsHlNGToN 98101

(206) 553-7970

\ooo\ic\u\.r>o~)r\.)»_-

NNNN[\JNNNN»-‘)-*»-*r-dl-¢)-l»-¢l-¢»_~i_\
O°'-JO\U`l-PL»JN'_‘O\DCQ\]G\LI|-P~UJ\\)HO

 

 

Case 2:19-mj-00098-I\/|AT Dooument 1 Filed 03/08/19 Page 8 of 16

unknown tan colored crystalline material. On February 27, 2019, the unknown material
was tested onsite by a CBP Lab chemist with a presumptively positive result for the
properties of MDMA. The MDMA, which totaled 107 grams, was turned over to HSI
Seattle.

20. Based upon my training and experience, with the exception of the 3 grams
interdicted on September 15, 2018, each of the above amounts of MDMA represent
distribution, as opposed to individual use arnounts.

B. Surveillance

21, On February 27, 2019, at approximately 9:00 AM, SA Tran drove by the
apartment complex where SUBJECT PR.EMISES is located and observed two vehicles
parked directly in front of SUBJECT PREMISES. The first vehicle was a minivan
bearing Washington license plates AYG5067. Washington Department of Licensing
(DOL) record checks revealed the vehicle was a 1996 Plymouth Grand Voyager
registered to Francisco Sandoval, 364 Elizabeth Street, Monroe, WA. The second vehicle
was a black SUV bearing Washington plates AQH3042. DOL record checks revealed
that the vehicle was a 1992 Chevrolet Trail Blazer registered to Francisco Sandoval, 356
Elizabeth Street #364, Monroe, WA.

22. At approximately 1:00 PM, SA Tran spoke to Snohomish County Deputy
Sheriff Jason Sandt (assigned to the City of Snohomish Police Department), who had
responded to SUBIECT PREMISES in the past. Deputy Sandt and his records team
provided SA Tran a copy of a police report dated January 25, 2019. According to Deputy
Sandt, and the Snohomish Police Department records, an individual by the name of
Francisco Sandoval called the police to report a suspicious person at SUBJECT
PREMISES on January 25, 2019.

C. Record Checks

23. On February 28, 2019, I conducted records checks related to SUBJECT
PREMISES. According to Washington DOL records, Francisco Sandoval-Castillo, DOB
XX/XX/ 1960, Washington Driver’s License XXXXXXXXOSBN, resides at 726 Avenue

AFFIDAVIT OF SA HARDIN ~ 7 UNlTED STATES ATl`ORNEY

700 STEWART STREET, SurrE 5220
USAO# 20]9R00217 SEATrLF., WASHINGTON 98101

(206) 553-7970

\DCO\IO\L!I-l>b~)!\))-

I\JNNNN[\)[\)[\)[\.)r-‘>-*»-‘l-‘»-‘)-l)-l)-¢\_~»_~
O¢`.IC\U"l-ldb.>l\)'-‘O\OOO\]O\U!-bb.)l\)l-‘O

 

 

Case 2:19-mj-00098-I\/|AT Dooument 1 Filed 03/08/19 Page 9 of 16

B, Apt. 201, Snohomish, WA 98290. Washington DOL records further show that,
Francisco Knud SANDOVAL, DOB XX/XX/ 1999, and Washington State Driver’s
License XXXXXXXXI 100 resides at 726 Avenue B, Apt. 201, Snohomish, WA 98290.
KNOWLEDGE BASED ON TRAINING AND EXPERIENCE

24. I know from training and experience that drug dealers often keep records of
drug sales and transactions at their residences, within their vehicles and within their
“stash locations” (i.e., a storage unit or residence owned or rented in the name of a third
party). These records are kept so that the drug dealers can keep track of the money owed
to them for the amount of drugs being sold. I know persons involved in the trafficking of
illicit drugs often keep large amounts of cash either on hand, on their person, within their
residence or within their vehicle or stash location. The selling of illicit drugs is a cash
business, and I know, from training and experience, that persons involved in this business
need cash to re-supply themselves with product, and that they oftentimes avoid the
traditional money holding facilities in an attempt to avoid detection by law enforcement
I also know that drug dealers often convert cash proceeds into valuable items such as
precious metals and gems such as gold, silver, diamonds, Rolex watches, necklaces, etc.

25. I know from my training and experience that drug dealers need to
continually resupply themselves so as to always have an amount of product on hand to
supply the demand of their customers and to support themselves and their illegal
business. I know that drug dealing is a business in which a dealer typically buys a larger
amount of drugs and then breaks those larger amounts down into smaller amounts that
they can sell to different customers. Drug dealing is also based on selling a particular
quantity of drugs for a specific amount of money, which is usually paid in cash.
Accordingly, I know that drug dealers will regularly keep scales and packaging material
(plastic sandwich bags, plastic wrap, Tupperware containers, glass vials, heat or vacuum-
sealers, etc.) on hand so they can weigh out and repackage their drugs for sale. I also

know that even when a dealer is temporarily out of drugs they will often still possess

AFFIDAVIT OF SA.HARDIN ~ 8 UNlTED STATES ATl`ORNEY

700 STEWART STREET, Sumz 5220
USAO# 2019R00217 SEATTLF., WASHINGTON 98101

(206) 553-7970

\DOQQO\U!-§L)J[\J\_\

NNNN\\)[\)[\)[\)[\J»-‘»-»-a»-¢)-¢»-¢r-l»-¢)-‘r-l
O°\]O\Lh-Idwl\-)l-‘O\DOC\]O\L!\LUJN'_"O

 

 

Case 2:19-mj-00098-I\/|AT Dooument 1 Filed 03/08/19 Page 10 of 16

scales and packaging materials so they can use them when they are resupplied, and that
dealers typically keep these items for long periods of time.

26. I know that from my training and experience that drug traffickers utilize
interstate and international travel to further the goals of their operation such as to
resupply themselves with narcotics to sell, to engage in financial transactions, and to
launder proceeds. Drug traffickers often maintain records of their travel in the form of
airline tickets, notes and travel itineraries; airline schedules; bills; charge card receipts;
hotel, motel, and car rental statements; correspondence with travel agencies and other
travel related businesses; airline, rent a car, and hotel frequent flier or user cards and
statements; passports and visas; telephone bills; photographs of foreign locations; and
papers relating to domestic and international travel.

27. I know that from my training and experience drug traffickers often utilize
the USPS mail system to transport controlled substance and/or the proceeds from the
sales of controlled substances throughout the United States. I have learned and observed
that sometimes drug traffickers put controlled substance and proceeds in the same
package. I further know that controlled substances are often imported using the
international mail system.

28. I know from my training and experience that drug dealers often use
vehicles in furtherance of their illegal activities, both to help them facilitate their drug
sales but also as a place to store their drugs. Furthermore, I know that drug dealers
switch the vehicles they use frequently in order to thwart the efforts of law enforcement
in detecting them.

29. I also know that people involved in the possession and distribution of
controlled substances often maintain in their residences, and sometimes at stash locations,
vehicles and storage units, indicia of occupancy and ownership, including, but not limited
to records that establish the person(s) who have control, possession, custody or dominion
over the property from which evidence is seized, such as: personal mail, checkbooks,
personal identification, notes, other correspondence, utility bills, rent receipts, payment

AFFIDAVIT OF SA HARDIN ~ 9 ' UNlTED sTATEs ATToRNEY

700 STEWART STREET, Sun'E 5220
USAO# 2019R00217 SEATrLE, WASHINGTON 98101

(206) 553-7910

\OOO-~'|O\Ul-I>L»Jl\)l-*

NNNNNN\\JNN)-»>-~»-‘>-‘»-»-»-»_‘»_a>_a
OC-`]O\Lh-BUJI\JP-'O\COQ-JO\'JI-LLDN)-\C>

 

 

Case 2:19-mj-00098-I\/|AT Dooument 1 Filed 03/08/19 Page 11 of 16

receipts, financial documents, keys, photographs (developed, undeveloped, or digital),
leases and mortgage bills. Such records are evidence that a particular person is residing
at a residence and associated with what is found inside the residence.

30. Drug traffickers amass large proceeds from the illegal sale of controlled
substances that they attempt to hide and/or legitimize. To hide and legitimize these
proceeds, drug traffickers utilize financial institutions and their attendant services, money
orders, wire transfers, securities, cashier's checks, safe deposit boxes and keys, checks,
money drafts, real estate, shell operations, and business fronts. Persons involved in drug
trafficking and/or money laundering keep papers relating to these activities for future
reference, including Federal and State tax records, loan records, mortgages, deeds, titles,
certificates of ownership, records regarding investments and securities, safe deposit box
rental records and keys, Wire transfer and money order records, and photographs

31. Furthermore, l know individuals involved in the trafficking and distribution
of controlled substances will often hide their drug evidence in sheds, outbuildings,
vehicles, safes, hidden compartments, and inner walls of residences, and other containers
within the curtilage to avoid detection by law enforcement officials and to protect those
items from others, as drug dealing is an illicit cash business which makes the dealer a
target of robberies

32. I also know that persons who illegally possess and distribute controlled
Substances often possess firearms and ammunition to protect themselves, their drugs and
their drug proceeds from others. As noted above, drug dealing is a cash business which
makes the dealer a target of robberies, and dealers often maintain firearms and
ammunition to protect their drugs and cash. I also know that drug dealers will'often need
or use firearms to help them intimidate potential rivals and to aid in the collection of drug
debts. Therefore, I know that firearms and ammunition, knives and other'weapons are

often found at the location of narcotic search warrants and on persons involved in drug

dealing and trafficking
AFFIDAVIT OF SA HARDIN - 10 UNlTED sTATEs ATroRNF.Y
USAO# 201 9R0021 7 700 STEWART STREF:r, SUITE 5220

SEATrLF,, WAsHINGToN 98101
(206) 553-7970

\.OOO\]O‘\U\-|>U)¥\.))-~

N[\)I\)[\)[\JN[\)\\)[\))-Ir-‘>_I)_o)-¢»-¢)-¢\_l»_lv_l
Oo\]O\Ul-LWN|_‘O\OW\]O\L/l-§UJNb-‘O

 

 

Case 2:19-mj-00098-I\/|AT Dooument 1 Filed 03/08/19 Page 12 of 16

33. I know that firearms are a valuable commodity and are kept for long
periods of time. I know from training and experience that it is common practice among
persons who illegally possess firearms for them to secrete the firearms and firearms
accessories upon their person, upon the persons of co~conspirators, within their vehicles,
vehicles of co-conspirators, within their residence, and within the boundaries of the
curtilage of their residences Secreting of the firearms and firearms accessories outside
the residence, but within the boundaries of the residential curtilage, is a practice of
persons who illegally possess firearms, and is done in an attempt to prevent the firearms
and firearms accessories from being stolen by other persons in the illicit criminal
community, or from being discovered by law enforcement in the event of the service of a
search Warrant.

34. I know from my training and experience that during the course of executing
narcotics search Warrants, the subjects of the warrant are often surprised by law
enforcement and have no advance notice that they were going to be searched. Therefore,
it is common for drug dealers and their co~conspirators to have drugs, money earned from
selling drugs and other items of evidence on their person when the warrant is executed.

35. Evidence of illegal trafficking of controlled substances and money
laundering, such as the items described above, is likely to be found where the dealers live
even if the distribution or transaction did not occur at the residence. Moreover,
individuals involved in large, long-term drug trafficking organizations typically maintain

such evidence for an extended period of time.

//

//

//
AFFIDAVIT OF SA HARDIN - 1 l UNITED STATES A’ITORNEY
USAO# 2019R00217 700 STEWART STREEr, Surre 5220

SEA'rrLE, WASHINGTON 98101
(206) 553-7970

\Ooo"-]O\LJ'\L(JJ[\.)>_\

M[\)[\Jl\)[\){\)[\-J[\J[\)H»-*)_~>-‘w-»-~v-\>-ay_¢>_»
O'O--]O\Lli-I>-WN*-‘CD\.OOO-_}O\LHLL)->L\J*-‘O

 

 

Case 2:19-mj-00098-I\/|AT Document 1 Filed 03/08/19 Page 13 of 16

CONCLUSION
36. Based on the foregoing information, l respectfully submit there is probable
cause to believe that SUBJECT PREMISES contains evidence, fruits, and
instrumentalities of criminal violations of Title 21, United States Code, Sections
841(21)(1), 952 and 963. I therefore respectfully request that this Court authorize the
search of SUBJECT PREMISES, as further described in Attachment A, for the items

identified in Attachment B, which are attached hereto and incorporated herein by

/LLNLti/_/ir

SHANE HARDIN
Special Agent
Homeland Security lnvestigations

reference

SUBSCRIBED AND SWORN before me this Sth day of March, 2019.

MARY ALICE THEILER
United States Magistrate Judge

AFFIDAVIT OF SA HARDIN - 12 uNITED s'l‘A'rEs A'r'roRNEY

700 STF.WART STREET, Sum; 5220
USAO# 201 9R002 l 7 SEArrLE, WAsHiNoToN 98101

(206) 553-7970

,_.

l\)l\J[\)l\-?l\)[\_)l`\)f\.)'-‘>-*»-*»-*>-l»-l>_-»_l»_n»_i
‘--JO\U`I-L`~L)Jf\)>-‘C>\DOO--]C\M-l§-LJJ[\.)>‘~“C\ODO‘--'IC\LH-D~L»JE\J

¥\)
00

 

 

Case 2:19-mj-00098-I\/|AT Document 1 Filed 03/08/19 Page 14 of 16

ATTACHMENT A
Location to Be Searched

The SUBJECT PREMISES is more fully described as: 726 Avenue B, Apartment
#201, Snohomish, WA, 98290. Apartment #201 is located in an apartment complex that
is between Avenue C East and Avenue B, in the City of Snohomish, WA. The north side
of the apartment complex is bounded by Eighth Street. The main entrance of the
apartment complex is on Avenue C East and faces to the West. From C Avenue East, the
number “726” is visible on the top of the building The rear of the apartment complex is
bounded by Avenue B and faces to the East. The building is three»stories and is light
gray in color with white triin. Apartrnent #201 is located on the west side of the building
on the first floor. The numeric markings for Apartment #201 appear to be missing the
number “l” _ however, your affiant has observed what appears to be the outline of the
number “1” from when the numeric markings were intact. Apartment #201 shares a short
hall with apartment #202. The front door to Apartment #201 is tucked at the end of the
hall on the right-hand side. The door for Apartment #201 is brown in color and faces
north, directly across from the door for Apartment #202.

 

 

 

 

 

ATTACHMENT A _ l UNlTED sTATES A'rTORNEY
USAO# 9019R00'> l 7 700 STEWART STREET, SUlTF, 5220
' " SEMTLE, W,stlNGToN 98101
(206) 553-7970

\DOO'-`|O\Lh-|>~L)JN)_~

NNN[\)NNI\)NNl-‘r-r-*»->-¢>-*»-¢»-\p_¢»_¢
OQ\IO\LA-l>L)JN'-\O\OOQ`JO\U\AL»JN'-‘O

 

 

Case 2:19-mj-00098-I\/|AT Document 1 Filed 03/08/19 Page 15 of 16

ATTACHMENT B
Items to be Seized

The following items, records, and information which constitute fruits, contraband,
evidence, and instrumentalities of violations of Title 21, United States Code, Section
84l(a)(l), possession of a controlled substance With intent to distribute, and distribution
of a controlled substance; and Title 21, United States Code, Sections 952 and 963,
importation and attempted importation of a controlled substance, including:

1. MDMA and/ or other controlled substances, and drug paraphernalia
including but not limited to scales, packaging materials, cutting and/or adultering agents

2. Correspondence, ledgers, personal telephone and address books, wire
transfer records, bank account records, memory calculators, photographs, and other items
tending to establish illegal trafficking in MDMA or other controlled substances profits
and the investment of profits derived from such illegal trafficking, and the identities of
the persons engaged in such illegal trafficking and their associates

3. Passports, visas, airline tickets, hotel records, and other travel documents
tending to establish dates, times and places of foreign and domestic travel by persons
engaged in illegal trafficking and their associates

4. Documents and other items (i.e., canceled mail envelopes and cards,
canceled utility bills, identification cards, passports, visas, airline tickets, hotel records
and keys) tending to establish ownership and control of the premises and the property
contained therein.

5. Documents and other items tending to show the existence of other stored
drugs as follows: Rental agreements receipts, keys, notes, and maps specifically
concerning off-site storage rooms, and lockers

6. Firearms, ammunition, and indicia of firearms

7. United States currency, caches of drugs, financial instruments, precious
metals, jewelry, automobile titles and other items of value and/or proceeds of drug

transactions to include evidence of financial transactions relating to obtaining,

ATTACHMENT B - 1 UNITED STATES ATroRNEY
USAO# 20 19R002]7 700 STEWART STRr-:ET, SUrn-: 5220
SEA'rrLE, WAsHiNGToN 98101
(206) 553-7970

\OOQ\]O\U\-S>L»JN*-*

NNNNN[\)NNN)-*)-‘)-\r-)-i)-‘»-»-¢\_\»-
OQ\]O\LJl-BUJN’_‘O\DOO`JO\Lh-§DJN)-*O

 

 

Case 2:19-mj-00098-I\/|AT Document 1 Filed 03/08/19 Page 16 of 16

transferring, secreting or spending large sums of money acquired from engaging in the
acquisition and distribution of controlled substances

8. Mailing documents and packaging materials related to the importation of
narcotics or merchandise from the Netherlands, or other overseas locations, as well as
mailing documents and packaging materials, postage, and other indicia indicating that

narcotics may be broken up and mailed to other locations

ATTACHMENT B - 2 UNlTED STATES ATTORNEY

700 STEWART STREEr, SUITE 5220
USAO# 2019R00217 SEATTLE, WAsmNGToN 98101

(206) 553-7970

